Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“the controller is configured or programmed to perform a timing control to set a
closing timing of the intake valve based on the predetermined rotational speed such that
a largest amount of outside air is introduced” in claim 2; 
“the controller is configured or programmed to supply the fuel to the combustion
chamber and perform the first ignition at a timing at which a temperature in the
combustion chamber exceeds a predetermined set temperature based on an estimation
logic for estimating the temperature in the combustion chamber” in claim 6; and
“a temperature sensor to measure a temperature in an intake pipe; wherein

the controller is configured or programmed to supply the fuel to the combustion
chamber and perform the first ignition at a timing at which the temperature measured by
the temperature sensor exceeds a predetermined set temperature” in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747